DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 15-20 were rejected in Office Action mailed on 12/07/2020.
	Applicant filed a response, amended claims 15 and 18, and canceled claims 1-14.
	Claims 15-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cenci et al. (U.S. Patent Application Publication 2014/0193304) and further in view of Satish (NPL, 20131) and Tsang et al. (U.S. Patent Application Publication 2003/0143443).
Regarding claim 15, Cenci teaches a reaction chamber (13) (i.e., a gastight container) (paragraph [0025]) for generating hydrogen gas using a borohydride solution (i.e., aqueous NaBH4 solution) (paragraph [0043]) (see figure 3), the reaction chamber comprising:
4 flows along the reactor axis meeting the catalyst hence hydrogen is produced according to the reaction:                         
                            N
                            a
                            B
                            
                                
                                    H
                                
                                
                                    4
                                    (
                                    a
                                    q
                                    )
                                
                            
                            +
                            2
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            O
                            →
                            N
                            a
                            B
                            
                                
                                    O
                                
                                
                                    2
                                    (
                                    a
                                    q
                                    )
                                
                            
                            +
                            4
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            ↑
                             
                            +
                            h
                            e
                            a
                            t
                            (
                            300
                            k
                            J
                            )
                        
                     ) (paragraph [0044]), the channel including an inlet for the borohydride solution and an outlet for a spent solution (see figure 3) (paragraph [0046]); and
a gas outlet for discharging the hydrogen gas generated in the channel (as shown in figure 3) (paragraph [0045]).
With respect to the limitation “at least one processor configured to: receive at least one indicator of a demand for the hydrogen gas; adjust a rate of flow of the borohydride liquid solution in the channel using a flow controller based on the demand, wherein the rate of flow is calibrated with a hydrogen depletion rate, and calibrated data is configured to be accessed by the flow controller for controlling the rate of flow; and discharge an amount of the hydrogen gas generated in the channel based on the demand” while not explicitly articulated, Cenci teaches a constant control of the reactor activity and hydrogen can be generated on demand by electronics on of the system (paragraph [0053]). In addition, Cenci discloses a control unit regulates the flow control (i.e., pump flow control) of borohydride liquid solution (as shown in figure 3). As such, It would be expected in the system of Cenci to have a rate of flow calibrated so that the controller control the flow rate and reactor activity in order to generate hydrogen. However, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Cenci possess the requisite claimed structure (i.e., a reaction chamber, a channel with an inlet end and outlet end, a controller, pump for regulating flow), such that it would necessarily follow that 
Tsang, also directed to fuel cells (paragraph [0001]), teaches a substantially similar system to Cenci where a borohydride liquid solution in the presence of a catalyst is used to produce hydrogen (paragraph [0019]-[0020]). Further, Tsang teaches borohydride liquid solution flow rates must be controlled in relation to a hydrogen depletion rate (i.e., so that the rate of production of hydrogen does not exceed the rate of conversion) (paragraph [0023]). Moreover, Tsang teaches the rate of hydrogen production may be reduced by either slowing or stopping the flow of the borohydride solution so that it does not exceed the conversion rate (paragraph [0023]). Clearly, Tsang suggests that the rate of flow would require to be calibrated in relation to a hydrogen depletion rate so that the flow rate of borohydride solution is controlled. 
As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reaction chamber of Cenci to include a controller that calibrates the rate of flow of borohydride solution with a hydrogen depletion rate as taught by Tsang so that the rate of conversion is not exceeded. 
Cenci does not explicitly teaches the particulars of a valve for controlling a rate of the borohydride liquid solution flowing through the channel. However, Cenci teaches a pump used to control the flow of borohydride liquid solution (see figure 3). Further, Cenci teaches the hydrogen production can be interrupt by switching off the pump hence controlling the reactor activity and hydrogen demand (paragraph [0053]). 

Regarding claim 16, Cenci teaches the channel includes several subsections, with each subsection having a subsection outlet (6) (i.e., holes) for evacuating hydrogen gas (i.e., the upper surface of the cylinder contains the holes (6) that allow the hydrogen produced to come out) (paragraph [0031]).
Regarding claim 17, Cenci teaches at least a portion of the inner surface of the channel includes a catalyst surface (as shown figure 3) (paragraphs [0036], [0044]).


    PNG
    media_image1.png
    797
    643
    media_image1.png
    Greyscale

Regarding claim 18, Cenci teaches a system (i.e., apparatus) for generating hydrogen gas using a borohydride solution (i.e., aqueous NaBH4 solution) (paragraph [0013], [0043]) (as shown in figure 3), the reaction chamber comprising:
a channel including a catalyst for causing the hydrogen gas to be produced from the borohydride liquid solution (i.e., the NaBH4 flows along the reactor axis meeting the catalyst hence hydrogen is produced according to the reaction:                         
                            N
                            a
                            B
                            
                                
                                    H
                                
                                
                                    4
                                    (
                                    a
                                    q
                                    )
                                
                            
                            +
                            2
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            O
                            →
                            N
                            a
                            B
                            
                                
                                    O
                                
                                
                                    2
                                    (
                                    a
                                    q
                                    )
                                
                            
                            +
                            4
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            ↑
                             
                            +
                            h
                            e
                            a
                            t
                            (
                            300
                            k
                            J
                            )
                        
                     ) (paragraph [0044]), the channel including an inlet for the borohydride solution and an outlet for a spent solution (see figure 3) (paragraph [0046]); 
a gas outlet for discharging the hydrogen gas generated in the channel (as shown in figure 3) (paragraph [0045]); and
a hydrogen tank (as shown in figure 3 above) (paragraph [0051], [0073], [0075]).
With respect to the limitation “at least one processor configured to receive at least one indicator of a demand for the hydrogen gas, and to control the valve to adjust the rate of flow of the borohydride liquid solution in the channel to meet the demand for the hydrogen gas, wherein the rate of flow is calibrated with a hydrogen depletion rate, and calibrated data is configured to be accessed by a flow controller for controlling the valve” while not explicitly articulated, Cenci teaches a constant control of the reactor activity and hydrogen can be generated on demand by electronics on of the system (paragraph [0053]). In addition, Cenci discloses a control unit regulates the flow control (i.e., pump flow control) of borohydride liquid solution (as shown in figure 3). As such, It would be expected in the system of Cenci to have a rate of flow calibrated so that the controller control the flow rate and reactor activity in order to generate hydrogen. However, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Cenci possess the requisite claimed structure (i.e., a reaction chamber, a channel with an inlet end and outlet end, a controller, pump for regulating flow), such that it would necessarily follow that the system would be capable of performing the recited functionality.  Nonetheless, additional guidance is provided below.

As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reaction chamber of Cenci to include a controller that calibrates the rate of flow of borohydride solution with a hydrogen depletion rate as taught by Tsang so that the rate of conversion is not exceeded. 
Cenci does not explicitly teaches the particulars of a valve for controlling a rate of the borohydride liquid solution flowing through the channel. However, Cenci teaches a pump used to control the flow of borohydride liquid solution (see figure 3). Further, Cenci teaches the hydrogen production can be interrupt by switching off the pump hence controlling the reactor activity and hydrogen demand (paragraph [0053]). 
Satish, drawn to pump and control valve optimization, teaches the required flow variation by a process is a factor when considering the design of a pumping system and a control valve is generally located on the pump discharge for flow control and is widely used in 
Regarding claim 19, Cenci teaches the system further comprises a borohydride liquid solution and a spend solution (i.e., solution recycle) storage (i.e., tank) (paragraph [0054], [0056], [0059]-[0060]) (see figure 3)
Regarding claim 20, Cenci teaches the system further comprises a fuel cell system and a rechargeable battery (paragraph [0013]) (see figure 3).

Response to Arguments
Examiner appreciates the amendments to correct the informalities therefore, the previous objection to claim 15 is withdrawn.
Applicant argue that Cenci does not disclose a processor using fine adjustments for the rate of flow of borohydride liquid solution.
Examiner respectfully disagree. As indicated above, while not explicitly articulated, such would be apparent to a skilled artisan as Cenci teaches a constant control of the reactor activity and hydrogen can be generated on demand by electronics on of the system and a control unit regulates the flow control. If a reactor activity for the hydrogen generation if constantly controlled as well as the flow of borohydride liquid solution, it is clear that the flow 
Applicant arguments with respect to the new amendments are deemed moot in view of the new grounds of rejection presented in this Office Action. The new limitations have been fully addressed above in view of Tsang. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ord et al. (U.S. Patent Application Publication 2003/0235724).
Wallace et al. (U.S. Patent Application Publication 2007/0248851).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Satish Mathur, Bechtel, Pump & Control Optimization, Pumps & Systems®, Improving inefficiencies provides opportunities for energy savings, 09/26/2013, p.1-11